Citation Nr: 0422797	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition of the veteran's daughter as a 
"child" based on a finding of permanent incapacity for 
self-support prior to attaining the age of eighteen years.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from May 1944 to July 1946, 
and from February 1951 to February 1953.  He died in March 
1999.  The appellant is the widow of the veteran, and has 
initiated the instant claim for benefits on behalf of E., the 
daughter of the veteran and the appellant.  In September 
2000, E. signed a general power of attorney in favor of the 
appellant in order to prosecute the instant claim on her 
behalf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The 
appellant testified before the undersigned at a hearing held 
at the ROIC in December 2003.

The appeal is REMANDED to the ROIC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The appellant contends that E., the veteran's daughter, 
became permanently incapable of self support prior to the age 
of 18, and is therefore entitled to recognition as a helpless 
child for VA purposes.  According to a history supplied in a 
July 1981 statement by a private physician, E. was born in 
1958.

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim. 

Review of the record discloses that while the appellant 
arguably has been adequately informed, via October and 
December 2000 correspondences from VA, of the information and 
evidence necessary to substantiate the instant claim, she has 
not been adequately advised as to what evidence VA would 
obtain for her and of what information or evidence she was 
responsible for submitting.  See 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board points out in this regard that while the ROIC, in the 
December 2000 correspondence, instructed the appellant to 
provide medical records showing that E.'s disability occurred 
prior to her eighteenth birthday, the ROIC did not inform her 
that VA, pursuant to the VCAA, will make reasonable efforts 
to obtain non-Federal records on her behalf.  The Board notes 
that the appellant, at her December 2003 hearing, suggested 
that E. received treatment for intellectual difficulties 
prior to her eighteenth birthday, although records of such 
treatment are not on file.  In order to ensure that the 
appellant receives the due process to which she is entitled 
in connection with the instant appeal, the Board finds that 
remand of the case is appropriate.

The Board also notes that a copy of E.'s birth certificate is 
not on file.  While the appellant concedes that E. was born 
in 1958, the Board is nevertheless of the opinion that a copy 
of E.'s birth certificate should be obtained.

The Board also notes that the appellant has submitted copies 
of E.'s report cards from the Greenwich Township Public 
Schools for her participation in the fifth through eighth 
grades.  Given that the appellant testified before the 
undersigned in December 2003 that E. did graduate from high 
school, the Board is of the opinion that E.'s report cards 
for the ninth through twelfth grades are also relevant, and 
should be obtained.

The Board lastly notes that the appellant, in September 1999, 
indicated that E. was receiving disability benefits from the 
Social Security Administration (SSA).  Records from that 
agency are potentially relevant to the instant appeal and 
should be obtained in connection with the instant appeal.

Accordingly, this case is REMANDED to the ROIC for the 
following actions:

1.  The ROIC should send the 
appellant a letter that complies 
with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter 
should explain what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the claim on appeal.  
The letter should also specifically 
inform the appellant of which 
portion of the evidence is to be 
provided by the claimant, which 
part, if any, the ROIC will attempt 
to obtain on her behalf, and a 
request that the appellant provide 
any evidence in her possession that 
pertains to the instant claim.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The ROIC should contact the 
appellant and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA or 
private, who may possess additional 
records for her daughter pertinent 
to the instant claim, particularly 
with respect to the years prior to 
her daughter's eighteenth birthday.  
With any necessary authorization 
from the appellant, the ROIC should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the appellant which 
have not been secured previously.

3.  If the ROIC is unsuccessful in 
obtaining any medical records 
identified by the appellant, it 
should inform the appellant and her 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The ROIC should contact the 
appellant and request that she 
submit a copy of her daughter's 
birth certificate.

5.  The ROIC should attempt to 
obtain a copy of any SSA decision 
awarding or denying the veteran's 
daughter disability benefits, as 
well as a copy of the record upon 
which her daughter's award or denial 
of SSA disability benefits was 
based, and a copy of the records 
associated with any subsequent 
disability determinations by the 
SSA.

6.  Thereafter, the ROIC should 
review the record and ensure that 
all development actions have been 
conducted and completed in full.  
The ROIC should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then the 
ROIC should re-adjudicate the issue 
on appeal.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the ROIC should issue a 
supplemental statement of the case and provide the appellant 
and her representative with an appropriate opportunity to 
respond.

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


